Citation Nr: 0017258	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  Service medical records show that the veteran had left 
ear hearing loss disability for VA purposes at entrance to 
active duty service; therefore, his left ear hearing loss 
disability existed prior to service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's current left ear hearing loss and his period of 
active duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left ear hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease is considered aggravated by military service where 
there is an increase in disability during service, absent a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The presumption of aggravation may be 
rebutted only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
The burden on the appellant to show a well grounded claim 
based on aggravation in service of preexisting disorder also 
includes providing evidence of a permanent increase in 
disability.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the Board does not dispute that the veteran has 
left ear hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Therefore, the first requirement of a well grounded 
claim is met.  

In addition, the veteran concedes that he had some degree of 
left ear hearing loss prior to service.  In fact, the 
veteran's May 1968 pre-induction examination report shows 
audiology examination results of pure tone thresholds, in 
decibels, of 80 for each frequency from 500 to 4000 Hertz in 
the left ear, which represents hearing loss disability for VA 
purposes.  A notation on the physical examination report 
noted "verified sensory neural deafness, left ear."  Also, 
in a May 1968 statement, Joseph H. Saunders, M.D., relates 
that he saw the veteran in August 1961 for hearing loss in 
the left ear of several years standing.  The diagnosis at 
that time was sensory neural deafness of the left ear.  The 
veteran was found otherwise fit for duty.  Therefore, based 
on the service medical records, it is clear that the 
veteran's left ear deafness existed prior to his entering 
active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Therefore, his service connection claim must be 
predicated on a finding of aggravation in service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  On this point, the 
veteran asserts that his hearing loss worsened during service 
as a result of noise exposure, i.e., working around 
helicopters without ear protection.  For purposes of 
determining whether the claim is well grounded, the Board 
presumes the truthfulness of this assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.   

Ultimately, however, the Board finds that the veteran's claim 
is not well grounded because there is no competent medical 
evidence of a nexus between the left ear hearing loss 
disability and active duty service 30 years ago.  In this 
case, the Board observes that, although there is a report of 
medical history that the veteran completed at separation from 
service, there is no report of separation examination or 
other in-service audiology examination.  Therefore, a well 
grounded claim requires a medical opinion that the veteran's 
left ear hearing loss underwent an increase in severity 
during active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The medical evidence of record fails to provide 
such an opinion.      

During the May 2000 hearing before a member of the Board, the 
veteran's representative argued that the June 1970 report of 
medical history, in which the examiner indicated that the 
veteran had a deaf left ear, shows that the veteran's left 
ear hearing loss worsened during service.  However, this 
imprecise term of "deaf" left ear was also used on the 
induction physical examination and by Dr. Saunders to 
describe the veteran's left ear hearing loss in the letter 
submitted at the veteran's entrance into service.  Thus, the 
comments on the report of medical history alone do not 
demonstrate worsening of the veteran's hearing loss in 
service.  

Also during the hearing, the veteran testified that he could 
hear out of the left ear at induction but had reduced hearing 
at separation.  However, although the veteran is competent to 
describe his symptoms, he is not competent to offer a medical 
opinion as to the aggravation of any preexisting disorder.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995)); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, his 
personal, lay opinion that his current left ear hearing loss 
is related to noise exposure service 30 years ago is not 
competent medical evidence for purposes of establishing a 
well grounded claim.  Similarly, testimony from the veteran's 
brother and statements from his sisters, which related their 
observations as to the veteran's hearing before and after 
service, is not competent medical evidence.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for left ear hearing loss.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for left ear hearing loss, he should submit 
competent medical evidence that provides the opinion that the 
left ear hearing loss underwent a permanent increase in 
disability during active duty service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for left ear hearing loss is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

